DETAILED ACTION
This is in reference to communication received 04 October 2022, Addition of claims 17 – 19 is acknowledged. Claims 1 – 2, 4 – 9 and 11 – 19 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7 and 14 are rejected under 35 U.S.C. 101 because applicant recites limitation outputting prompt information in response to determining that the image for registration does not comprise a face image. However, as currently claimed, it is deemed that the recited limitation is an extra-solution activity because the as currently, applicant claims the condition when the prompt information will be outputted to the user (e.g. driver), however, the prompt is never used by the driver to perform an activity when their facial recognition is not successful.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5 – 6, 8 and 12 – 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. US Publication 2016/0300410 and Ricci US Publication 2014/0309806.

Regarding claims 1, 8 and 15, Jones teaches A door access system and method comprising an image capture device configured to capture a first image of a user external to the vehicle and a second moving image of the user external to the vehicle; a comparator module configured to compare the first captured image of the user with a first user identifier and to compare the second captured image with a second user identifier which is a moving image of the user [Jones, 0005], the system and method comprising:
at least one processor (Jones, control system may comprise a control unit or computational device having one or more electronic processors) [Jones, 0017]; and 
a memory storing instructions (Jones, A set of instructions could be provided which, when executed, cause said control modules (s) to implement the control techniques described herein (including the method(s) described below). The set of instructions may be embedded in one or more electronic processors, or alternatively, the set of instructions could be provided as software to be executed by one or more electronic processor(s).) [Jones, 0017], wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: 
acquiring an image of a user (Jones, As user approaches the vehicle with the key fob 46, walking with their usual gait, one of the cameras 20 or 22 records the image scene to capture the moving image of the user.) [Jones, 0032] by a binocular camera on the vehicle (Jones, First (front) and second (rear) image capture devices 20, 22 in the form of stereoscopic cameras are located along the contoured edge of the lower door panels12a, immediately below the window line 14d. A stereoscopic camera is a camera which has two or more lenses with a separate image sensor for each lens, so that the camera can simulate human binocular vision and provide a three-dimensional perception of the environment.) [Jones, 0022];
calculating a distance between the user and the vehicle by performing an image recognition algorithm on the acquired image of the user (Jones, Stereoscopic cameras provide the advantage that they can detect the distance between the camera and the approaching user, and the height and physical dimensions of the approaching user) [Jones, 0023];
Jones does not explicitly recite making determination based upon distance within a threshold value. However, Ricci teaches system and method for maintaining a persona of a vehicle occupant and, based on the persona of the vehicle occupant and vehicle related information, performing an action assisting the vehicle occupant. Ricci teaches the location of the device 212, 248 (e.g. location of the user) relative to the vehicle 104 may determine vehicle functionality and/or features to be provided and/or restricted to a user 216. By way of example, a device 212, 248 associated with a user 216 may be located at a second outside area 520 from the vehicle 104 (user is outside the threshold distance value). In this case, and based at least partially on the distance of the device 212, 248 from the vehicle 104 (e.g., provided by detecting the device 212, 248 at or beyond the second outside area 520) the vehicle 104 may lock one or more features (e.g., ignition access, vehicle access, communications ability, etc.) associated with the vehicle 104 [Ricci, 0397].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Jones by adopting teachings of Ricci to control passenger access to vehicle tasks, functions, and operations can prevent a non-driving passenger, for instance, from controlling a critical vehicle task.
Jones in view of Ricci teaches system and method further comprising:
acquiring a face image of the user in response to determining that the distance is smaller than or equal to a preset threshold (Jones, As user approaches the vehicle with the key fob 46, walking with their usual gait, one of the cameras 20 or 22 records the image scene to capture the moving image of the user) [Jones, 0032];
determining user information of the user based on the face image (Jones, If the facial recognition software determines that there is a correspondence between the recorded still image and the still image identifier, the still image comparator module 34 sends a signal to the door lock control module 40 to indicate that the still image matches the authorised still image identifier) [Jones, 0034]; and
sending an unlocking instruction to the vehicle, in response to determining that the user information satisfies a preset condition (Jones, On receipt of a signal to identify a match between both the captured still image and the still image identifier, and between the captured moving image and the moving image identifier, the door lock control module 40 transmits a signal 41 to the door lock 42 to unlock the vehicle door) [Jones, 0034].


Regarding claims 5 and 12, Jones in view of Ricci teaches system and method, wherein the determining user information of the user based on the face image, comprises:
extracting feature information of the face image (Jones, If the facial recognition software determines that there is a correspondence between the recorded still image and the still image identifier, the still image comparator module 34 sends a signal to the door lock control module 40 to indicate that the still image matches the authorised still image identifier) [Jones, 0034];
matching the extracted feature information with feature information in a preset feature information set, wherein the feature information in the feature information set is in one-to-one correspondence with user information in a preset user information set (Jones, If the facial recognition software determines that there is a correspondence between the recorded still image and the still image identifier, the still image comparator module 34 sends a signal to the door lock control module 40 to indicate that the still image matches the authorised still image identifier) [Jones, 0034]; and
determining user information corresponding to feature information matching the extracted feature information as the determined user information (Jones, If the facial recognition software determines that there is a correspondence between the recorded still image and the still image identifier, the still image comparator module 34 sends a signal to the door lock control module 40 to indicate that the still image matches the authorised still image identifier) [Jones, 0034].

Regarding claims 6 and 13, Jones in view of Ricci teaches system and method, wherein the user information in the user information set is obtained by:
receiving an image for registration of the user (Jones, The door access system 24 has two modes of operation: a registration mode in which a user can upload user identifiers in the form of still and moving images to a memory, for use in a subsequent authorisation mode in which user identification is used to control locking or unlocking of the vehicle door lock) [Jones, 0028];
extracting, in response to determining that the image for registration comprises a face image, feature information of the face image in the image for registration and receiving registration information of the user (Jones, Upon first use of the vehicle by an authorised user (for example, at the time of purchase of the vehicle), the user of the vehicle must carry out a registration process which requires them to record in the registration mode a still image of a physical characteristic, such as their face, and a moving image of a physical characteristic, such as a hand gesture or their gait or walking style as the approach the vehicle. Initially, the user stands in the field of view of one of the cameras 20, 22 and generates a still image of their face using the appropriate controls on the camera. The image is processed by the image processor 32 to filter the image and remove any background noise or image clutter from the facial image. The facial image is then transmitted to the memory 38 where it is recorded as an authorised still image identifier for that particular user.) [Jones, 0028]; and
using the registration information as user information corresponding to the feature information of the face image in the image for registration (Jones, The image is processed by the image processor 32 to filter the image and remove any background noise or image clutter from the facial image. The facial image is then transmitted to the memory 38 where it is recorded as an authorised still image identifier for that particular user.) [Jones, 0028].

Claims 2, 9 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. US Publication 2016/0300410, Ricci US Publication 2014/0309806 and Trelin US Publication 2019/0031145.

Regarding claims 2 and 9, Jones in view of Ricci does not explicitly recite sending unlocking instruction in response to determine if the credit value is greater than preset credit value threshold (e.g. rental car company checking putting a hold of some minimum deposit on renter’s credit card before releasing the vehicle to the renter). However, Trelin teaches system and method wherein upon pre-identification, the system 500 discussed herein may simultaneously perform pre-identification, process payments, perform actions involving identification, and validate any number of additional factors by communicating with one or more other servers 505a-505f These additional factors may include, but are not limited to, validating age data, financial risk, criminality, terrorism, access permissions, operator licensing check, credit risk, opening a line of credit, and so on. In some implementations, the system discussed herein may be operable to open a line of credit to process a payment that has been otherwise declined [Trelin, 0064].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Jones in view of Ricci by adopting teachings of Trelin to maintain accounting data for prepaid leasing services, and automate the payment processing at the time of transaction.
Jones in view of Ricci and Trelin teaches system and method, wherein the user information comprises a credit value (Trelin, Options for payment may include, but are not limited to, a credit card on file, a pre-existing credit balance, ACH, through credit based oflline payments, the creation of a line of credit, and so on) [Trelin, 0063]; and
the sending an unlocking instruction to the vehicle, in response to determining that the user information satisfies a preset condition, comprises sending the unlocking instruction to the vehicle, in response to determining that the credit value is greater than a preset credit value threshold (Trelin, upon pre-identification, the system 500 discussed herein may simultaneously perform pre-identification, process payments, perform actions involving identification, and validate any number of additional factors by communicating with one or more other servers 505a-505f These additional factors may include, but are not limited to, validating age data, financial risk, criminality, terrorism, access permissions, operator licensing check, credit risk, opening a line of credit, and so on. In some implementations, the system discussed herein may be operable to open a line of credit to process a payment that has been otherwise declined) [Trelin, 0064].

Regarding claim 17, Jones in view of Ricci and Trelin teaches system and method, wherein the credit value is obtained by analyzing of income, expenditure, and historical behavior data on shopping websites of the user by a bank or other third-party institutions (Trelin, upon pre-identification, the system 500 discussed herein may simultaneously perform pre-identification, process payments, perform actions involving identification, and validate any number of additional factors by communicating with one or more other servers 505a-505f These additional factors may include, but are not limited to, validating age data, financial risk, criminality, terrorism, access permissions, operator licensing check, credit risk, opening a line of credit, and so on) [Trelin, 0064].

Regarding claim 18, Jones in view of Ricci and Trelin teaches system and method, wherein the user information comprises credit card information of the user(Trelin, Options for payment may include, but are not limited to, a credit card on file, a pre-existing credit balance, ACH, through credit based oflline payments, the creation of a line of credit, and so on) [Trelin, 0063]; and
the sending an unlocking instruction to the vehicle, in response to determining that the user information satisfies a preset condition, further comprises sending an unlocking instruction to the vehicle in response to determining that the credit card information of the user comprises more than two credit card numbers (Trelin, upon pre-identification, the system 500 discussed herein may simultaneously perform pre-identification, process payments, perform actions involving identification, and validate any number of additional factors by communicating with one or more other servers 505a-505f These additional factors may include, but are not limited to, validating age data, financial risk, criminality, terrorism, access permissions, operator licensing check, credit risk, opening a line of credit, and so on. In some implementations, the system discussed herein may be operable to open a line of credit to process a payment that has been otherwise declined; before the invention, it would have been obvious to one or ordinary skill in the art that it would have been a business decision to decide criteria for registering users rendered service. One of ordinary skill in the art could have decided to ask user to register a second credit card (backup credit card) to minimize un-necessary denial of services) [Trelin, 0064]

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. US Publication 2016/0300410, Ricci US Publication 2014/0309806 and HomeDepot published information “Truck Rentals” hereinafter known as HomeDepot.

Regarding claims 4 and 11, Luchner in view of Trelin and Foster does not explicitly teach time based billing for the shared vehicle. However, HomeDepot teaches system and method for renting trucks (vehicles) and charging customers based on the amount of time they were in possession of the vehicle.
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Luchner in view of Trelin by adopting teachings of HomeDepot to improve profit margins and offering flexible rental plans to their customers by implementing metered system for renting vehicles in lieu of renting by the day.
 Luchner in view of Trelin, Foster and HomeDepot teaches system and method further comprising: 
recording an unlocking time, in response to determining that the vehicle is unlocked (HomeDepot, Load’N Go Rates of $19 for first 90 minutes); 
recording a locking time, in response to determining that the vehicle is locked (HomeDepot, Load’N Go Rates of $19 for first 90 minutes, and $5.00 charged for each 15 minutes afterwards); and 
generating a vehicle usage fee value based on the unlocking time and the locking time (HomeDepot, Load’N Go Rates of $19 for first 90 minutes, and $5.00 charged for each 15 minutes afterwards).


Claims 7, 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. US Publication 2016/0300410, Ricci US Publication 2014/0309806, Trelin US Publication 2019/0031145 and Mopar published article “Remote Door Lock/unlock”.

Regarding claims 7 and 14, Jones in view of Ricci and Trelin does not to prompt user when facial detection to identify the drive does not work. However, Trelin teaches The person associated with the biometric may be identified. In some cases, a person may not be identified as the biometric may not have been registered with the system or the biometric repository. In such a case the backend may return an error, prompt for an enrollment process, and/or perform various other actions related to a failed identification) [Trelin, 0086]. Mopar teaches to prompt the user to provide their Uconnect Security PIN to unlock the driver’s door [Mopar, page 1].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Jones in view of Ricci and Trelin by adopting teachings of Mopar to add a fall-back plan for unlocking the door to prevent the driver getting locked out of their vehicle (e.g. due to system unavailability).
Jones in view of Ricci, Trelin and Mopar teaches system and method, wherein the method further comprises outputting prompt information in response to determining that the image for registration does not comprise a face image [Mopar, page 1].

Regarding claim 16 Jones in view of Ricci, Trelin and Mopar teaches system and method, wherein the prompt information comprises a request for a confirmation response to the user,
and sending the unlocking instruction to the vehicle, in response to determining that the user is intended to use the vehicle upon receiving response operation information matching with the prompt information from the user comprises sending the unlocking instruction to the vehicle, in response to determining that the user is intended to use the vehicle upon receiving an image sequence or a video, matching with the request and captured by a camera of the vehicle, of the user

    PNG
    media_image1.png
    259
    736
    media_image1.png
    Greyscale
	[Mopar, page 1].

Regarding claim 19 Jones in view of Ricci, Trelin and Mopar teaches system and method, wherein the sending an unlocking instruction to the vehicle, in response to determining that the user information satisfies a preset condition, comprises:
sending prompt information for unlocking the vehicle in response to determining that the user information satisfies the preset condition (Trelin, upon pre-identification, the system 500 discussed herein may simultaneously perform pre-identification, process payments, perform actions involving identification, and validate any number of additional factors by communicating with one or more other servers 505a-505f These additional factors may include, but are not limited to, validating age data, financial risk, criminality, terrorism, access permissions, operator licensing check, credit risk, opening a line of credit, and so on. In some implementations, the system discussed herein may be operable to open a line of credit to process a payment that has been otherwise declined) [Trelin, 0064]; and
sending the unlocking instruction to the vehicle, in response to determining that the user is intended to use the vehicle upon receiving response operation information matching with the prompt information from the user [Mopar. Pages 1 – 3].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


October 24, 2022